Name: Commission Implementing Regulation (EU) NoÃ 561/2012 of 27Ã June 2012 amending Implementing Regulation (EU) NoÃ 284/2012 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: international trade;  trade policy;  fisheries;  Asia and Oceania;  health;  trade;  deterioration of the environment;  tariff policy;  electrical and nuclear industries;  agricultural activity
 Date Published: nan

 28.6.2012 EN Official Journal of the European Union L 168/17 COMMISSION IMPLEMENTING REGULATION (EU) No 561/2012 of 27 June 2012 amending Implementing Regulation (EU) No 284/2012 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Article 53 of Regulation (EC) No 178/2002 provides for the possibility to adopt appropriate Union emergency measures for food and feed imported from a third country in order to protect public health, animal health or the environment, where the risk cannot be contained satisfactorily by means of measures taken by the Member States individually. (2) Following the accident at the Fukushima nuclear power station on 11 March 2011, the Commission was informed that radionuclide levels in certain food products originating in Japan exceeded the action levels in food applicable in Japan. Such contamination may constitute a threat to public and animal health in the Union and therefore Commission Implementing Regulation (EU) No 297/2011 of 25 March 2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station (2) was adopted. That Regulation was replaced by Commission Implementing Regulation (EU) No 961/2011 (3) which was later replaced by Commission Implementing Regulation (EU) No 284/2012 (4). (3) The Japanese authorities have recently reported frequent non-compliance of log-grown shiitake originating in the prefecture of Iwate. The levels of the sum of caesium-134 and caesium-137 found in log-grown shiitake were exceeding the stricter maximum level of 100 Becquerel/kg, in application in Japan since 1 April 2012. Also in a significant number of samples, the levels found were higher than the maximum level applicable before 1 April 2012 (500 Becquerel/kg). In addition, non compliance was reported on a few samples of fern and fish originating in Iwate. The prefecture of Iwate is not among the prefectures of the affected zone, where a testing of all feed and food originating from those prefectures is required before export to the Union. Given these recent findings it is appropriate to add Iwate prefecture to the affected zone. (4) Implementing Regulation (EU) No 284/2012 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 284/2012 is amended as follows: (1) In Article 5, paragraph 3 is replaced by the following: "3. The declaration referred to in paragraph 1 shall furthermore certify that: (a) the products have been harvested and/or processed before 11 March 2011; or (b) the products originate in and are consigned from a prefecture other than Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Yamanashi, Saitama, Tokyo, Chiba, Kanagawa, Shizuoka and Iwate; or (c) the products are consigned from Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Yamanashi, Saitama, Tokyo, Chiba, Kanagawa, Shizuoka and Iwate prefectures, but do not originate in one of those prefectures and have not been exposed to radioactivity during transiting; or (d) where the products originate in Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Yamanashi, Saitama, Tokyo, Chiba, Kanagawa, Shizuoka and Iwate prefectures, the products are accompanied by an analytical report containing the results of sampling and analysis." (2) Annex I is replaced by the text set out in the Annex to this Regulation. Article 2 Transitional measure By way of derogation from Article 6(1) of Implementing Regulation (EU) No 284/2012, products referred to in Article 1 of that Regulation may be imported into the Union if they are accompanied by a declaration according to the previous model of declaration set out in Annex I to that Regulation where: (a) the products left Japan before the entry into force of this Regulation; or (b) the declaration was issued before the date of entry into force of this Regulation and the products have left Japan not more than 10 working days after the entry into force of this Regulation. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 80, 26.3.2011, p. 5. (3) OJ L 252, 28.9.2011, p. 10. (4) OJ L 92, 30.3.2012, p. 16. ANNEX ANNEX I